      Case 3:20-cv-00797-JPG Document 1 Filed 08/18/20 Page 1 of 6 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

WAYNE WHALEN,                                   )
                                                )
                Plaintiff,                      )
                                                )
vs.                                             )       CASE NO.:
                                                )
NORTHERN FREIGHT, LLC, and                      )
AHMED SANKUS,                                   )       JURY TRIAL DEMANDED
                                                )
                Defendants.                     )


                                            COMPLAINT

         Plaintiff, Wayne Whalen, for his Complaint alleges, as follows:

                                    NATURE OF THE ACTION

         1. This is an action for personal injuries and economic damages suffered by Plaintiff as a
direct and proximate result of one or more negligent breaches of duties of care by Defendant,
Ahmed Sankus, while in the scope and course of his employment with Defendant, Northern
Freight, LLC, which occurred while Ahmed Sankus was operating a motor vehicle that collided
into the rear of the motor vehicle being operated by Plaintiff, Wayne Whalen.


                             PARTIES, JURISDICTION, AND VENUE
         2. Plaintiff, Wayne Whalen, is a resident of the State of Illinois.
         3. Defendant, Northern Freight, LLC, is a corporation that is incorporated and has its
principal place of business in Pennsylvania.
         4. Defendant, Ahmed Sankus, is a resident of the State of Pennsylvania.
         5. This court has subject matter jurisdiction under 28 U.S.C. §1332(a) because this is a
civil action where the amount in controversy exceeds the sum or value of $75,000.00, exclusive
of interest and costs, and is between citizens of different States.
         6. Venue is proper in the Southern District of Illinois under 28 U.S.C. §1332(a) because

                                                    1
    Case 3:20-cv-00797-JPG Document 1 Filed 08/18/20 Page 2 of 6 Page ID #2




the events giving rise to the claims occurred in Cumberland County, Illinois.


                                      CLAIMS FOR RELIEF

                      Count I- Wayne Whalen v. Ahmed Sankus - Negligence

        NOW COMES the Plaintiff, WAYNE WHALEN, by his attorneys, FREDERICK &
HAGLE, and for his Complaint against the Defendant, AHMED SANKUS, states as follows:
        1. That on July 21, 2020, at approximately 3:00 p.m., the Plaintiff, WAYNE WHALEN,
was driving and operating a 2000 Buick Century westbound on Interstate 70 in the right-hand
lane, near Milepost 112, in Greenup Township, Cumberland County, Illinois.
        2. That at the aforesaid time and place the Defendant, AHMED SANKUS, was driving
and operating a 2014 Freightliner Straight Truck owned by NORTHERN FREIGHT, LLC, and
was traveling in the right-hand lane of westbound Interstate 70, near Milepost 112, in Greenup
Township, Cumberland County, Illinois, traveling behind Mr. Whalen’s vehicle.
        3. That at all times relevant hereto, it was the duty of the Defendant, AHMED SANKUS,
to exercise ordinary and reasonable care in the operation of the motor vehicle he was driving,
respecting the safety and well-being of others, including the Plaintiff herein.
        4. Despite said duty, the Defendant breached said duty in one or more of the following
ways:
               a) The Defendant failed to reduce the speed of his vehicle to avoid a collision in
               violation of 625 ILCS 5/11-601(a) of the Illinois Vehicle Code;
               b) The Defendant failed to maintain a lookout for other vehicles on the roadway;
               c) Drove while distracted;
               d) Violated Federal Motor Carrier Safety Regulation Number 392.14 (49 CFR
               392.14) by failing to use extreme caution in the operation of his motor vehicle and
               failing to reduce his speed when hazardous conditions, including heavy rain,
               affected his visibility and traction;
               e) Violated Federal Motor Carrier Safety Regulation Number 392.14 (49 CFR
               392.14) by failing to discontinue operation of his vehicle due to sufficiently
               dangerous hazardous conditions, including heavy rain;

                                                   2
    Case 3:20-cv-00797-JPG Document 1 Filed 08/18/20 Page 3 of 6 Page ID #3




                f) Failed to reduce the speed of his vehicle when weather conditions warranted it,
                in violation of 625 ILCS 5/11-601;
                g) Failed to reduce the speed of his vehicle when traffic conditions warranted it, in
                violation of 625 ILCS 5/11-601;
                h) Drove while fatigued.
        5. That as a direct and proximate result of one or more or all of the foregoing negligent
acts and/or omissions by the Defendant, AHMED SANKUS, the Defendant, AHMED SANKUS,
suddenly and without warning collided into the rear of the Plaintiff’s vehicle, causing said vehicle
to spin and be propelled onto the shoulder of the right-hand lane and causing the Plaintiff the
following injuries and damages:
                a) Medical and hospital expenses which shall continue into the future;
                b) Physical and emotional pain and suffering which shall continue into the future;
                c) A permanent loss of a normal life;
                d) Disfigurement;
                e) Lost wages and a diminished earning capacity;
                f) Care-taking expenses;
                g) Permanent disability.
        WHEREFORE, the Plaintiff, WAYNE WHALEN, prays for judgment against the
Defendant, AHMED SANKUS, for a sum greatly in excess of Seventy-five Thousand Dollars,
plus costs of suit. Plaintiff further demands a trial by jury.


                 Count II- Wayne Whalen v. Northern Freight, LLC - Negligence


        NOW COMES the Plaintiff, WAYNE WHALEN, by his attorneys, FREDERICK &
HAGLE, and for his Complaint against the Defendant, NORTHERN FREIGHT, LLC, states as
follows:
        1. That on July 21, 2020, at approximately 3:00 p.m., the Plaintiff, WAYNE WHALEN,
was driving and operating a 2000 Buick Century westbound on Interstate 70 in the right lane, near
Milepost 112, in Greenup Township, Cumberland County, Illinois.
        2. That at the aforesaid time and place the Defendant, AHMED SANKUS, was driving

                                                   3
    Case 3:20-cv-00797-JPG Document 1 Filed 08/18/20 Page 4 of 6 Page ID #4




and operating a 2014 Freightliner Straight Truck owned by NORTHERN FREIGHT, LLC, and
was traveling in the right-hand lane of westbound Interstate 70, near Milepost 112, in Greenup
Township, Cumberland County, Illinois, traveling behind Mr. Whalen’s vehicle.
        3. That said Defendant, AHMED SANKUS, was driving said truck within the course and
scope of his employment and as an agent and employee for his employer, NORTHERN
FREIGHT, LLC.
        4. That at all times relevant hereto, it was the duty of the Defendant, AHMED SANKUS,
acting as an agent and employee of the Defendant, NORTHERN FREIGHT, LLC, to exercise
ordinary and reasonable care in the operation of the motor vehicle he was driving, respecting the
safety and well-being of others, including the Plaintiff herein.
        5. Despite said duty, the Defendant, AHMED SANKUS, acting as an agent and employee
of Defendant, NORTHERN FREIGHT, LLC, breached said duty in one or more of the following
ways:
               a) The Defendant failed to reduce the speed of his vehicle to avoid a collision of
               625 ILCS 5/11-601(a) of the Illinois Vehicle Code;
               b) The Defendant failed to maintain a lookout for other vehicles on the roadway;
               c) Drove while distracted;
               d) Violated Federal Motor Carrier Safety Regulation Number 392.14 (49 CFR
               392.14) by failing to use extreme caution in the operation of his motor vehicle and
               failing to reduce his speed when hazardous conditions, including heavy rain,
               affected his visibility and traction;
               e) Violated Federal Motor Carrier Safety Regulation Number 392.14 (49 CFR
               392.14) by failing to discontinue operation of his vehicle due to sufficiently
               dangerous hazardous conditions, including heavy rain;
               f) Failed to reduce the speed of his vehicle when weather conditions warranted it,
               in violation of 625 ILCS 5/11-601;
               g) Failed to reduce the speed of his vehicle when traffic conditions warranted it, in
               violation of 625 ILCS 5/11-601;
               h) Drove while fatigued.
        6. That as a direct and proximate result of one or more or all of the foregoing negligent

                                                   4
    Case 3:20-cv-00797-JPG Document 1 Filed 08/18/20 Page 5 of 6 Page ID #5




acts and/or omissions by the Defendant, AHMED SANKUS, acting as agent and employee of the
Defendant, NORTHERN FREIGHT, LLC, the Defendant suddenly and without warning collided
into the rear of the Plaintiff’s vehicle, causing said vehicle to spin and be propelled onto the
shoulder of the right-hand lane and causing the Plaintiff the following injuries and damages::
               a) Medical and hospital expenses which shall continue into the future;
               b) Physical and emotional pain and suffering which shall continue into the future;
               c) A permanent loss of a normal life;
               d) Disfigurement;
               e) Lost wages and a diminished earning capacity;
               f) Care-taking expenses.
               g) Permanent disability.
       WHEREFORE, the Plaintiff, WAYNE WHALEN, prays for judgment against the
Defendant, NORTHERN FREIGHT, LLC, for a sum greatly in excess of Seventy-five Thousand
Dollars, plus costs of suit. Plaintiff further demands a trial by jury.


                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiff, Wayne Whalen, accordingly and respectfully prays for judgment
against Defendants, Northern Freight, LLC, and Ahmed Sankus, as follows:
       1. That Plaintiff be awarded compensatory damages for injuries, medical care, lost
income, and other loss resulting from the negligence of the Defendants.
       2. That Plaintiff be awarded general money damages for pain and suffering, emotional
distress, and lost earning capacity resulting from the negligence of the Defendants.
       3. That Plaintiff be awarded any other damages as the Court deems just and proper,
including costs of suit.
       4. Plaintiff further demands a trial by jury.


                                        Respectfully submitted,
                                        WAYNE WHALEN
                                        Plaintiff

                                        BY: /s/ Ivo Austin

                                                    5
  Case 3:20-cv-00797-JPG Document 1 Filed 08/18/20 Page 6 of 6 Page ID #6




                                       Ivo Austin
FREDERICK & HAGLE
Attorneys for Plaintiffs
129 West Main Street
Urbana, IL 61801
Tel: 217/367-6092
Fax: 217/367-9025
Email: iaustin@frederickandhagle.com




                                         6
